Citation Nr: 9924466	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of fracture of right medial malleolus status 
with traumatic arthritis evaluated as 10 percent disabling 
from March 1, 1992 to November 18, 1992.

2.  Evaluation of fracture of right medial malleolus status 
post fusion with traumatic arthritis currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable evaluation 
for fracture of the right medial malleolus with traumatic 
arthritis.  In a June 1992 rating decision, the RO granted a 
temporary total rating under 38 C.F.R. § 4.30 (Paragraph 30) 
from January 28, 1992, and continued the noncompensable 
evaluation effective March 1, 1992.  In a January 1993 rating 
decision, the RO increased the noncompensable evaluation to 
10 percent effective March 1, 1992, granted a temporary total 
rating under Paragraph 30 from November 19, 1992, and 
continued the 10 percent effective February 1, 1993.  The RO 
subsequently extended the veteran's Paragraph 30 benefits 
through February 1993, and continued the 10 percent 
evaluation effective March 1, 1993.  Thereafter, in an August 
1993 rating decision, the RO extended the veteran's Paragraph 
30 benefits through July 30, 1993, and increased the 
evaluation to 20 percent effective August 1, 1993.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in May 1994.  In a 
December 1994 rating decision implementing the hearing 
officer's decision, the RO extended the veteran's Paragraph 
30 benefits effective from November 19, 1992 to November 30, 
1993, and increased the evaluation to 20 percent effective 
December 1, 1993.

The record indicates that the veteran moved to Virginia in 
1994, and that his claims file was transferred to Roanoke, 
Virginia RO in April 1996.  In an August 1994 memorandum, the 
local representative indicated that due to a backlog they 
could not prepare a VA Form 1-646 on the case, the case was 
held at the Roanoke RO.  Subsequently in February 1998, the 
veteran indicated that he moved back to Florida and requested 
a VA examination.  The claims folder was transferred back to 
the St. Petersburg, Florida RO in June 1998.


REMAND

The Board observes that the most recent thorough VA 
examination of the veteran's service-connected right ankle 
disorder was in June 1993.  The Board notes that the veteran 
was scheduled for an examination in June 1998, but the record 
indicates that it was canceled due to incorrect jurisdiction 
of the examining VA facility.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
disability will be a fully informed one.

Additionally, the Board observes that the veteran, on an 
October 1993 VA Form 9, requested a hearing before a Member 
of the Board at the RO.  The RO subsequently scheduled the 
veteran for a hearing before a hearing officer at the RO in 
May 1994.  It does not appear that the RO clarified the 
veteran's request for a hearing, whether RO or Travel Board.

Finally, the Board notes that additional evidence has been 
received since the last Supplemental Statement of the Case 
was issued in December 1994.  It does not appear that the RO 
has considered this evidence.  See 38 C.F.R. § 19.31 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner.  
The examiner should evaluate the 
veteran's right ankle disability in 
compliance with DeLuca v. Brown,  8 Vet. 
App. 202 (1995). 

2.  The RO should schedule the veteran 
for a Travel Board hearing.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

4.  After completion of the above 
actions, the RO should review the 
additional evidence.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




